Citation Nr: 1122321	
Decision Date: 06/08/11    Archive Date: 06/20/11

DOCKET NO.  08-02 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for coronary artery disease (also claimed as ventricular tachycardia and ischemia).

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran; L.G.




ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 1970.  He also served in the Air Force Reserves from March 1970 to May 2004 with multiple periods of active duty, active duty for training (ACDUTRA), and inactive duty for training (INACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating determination of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Milwaukee, Wisconsin.  The Veteran testified before a Decision Review Officer in March 2008; a transcript of that hearing is associated with the claims folder.

The issues now before the Board were remanded in September 2009 for further evidentiary and procedural development.  As discussed in more detail below, the Board finds that such development was not substantially completed.  As such, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delaying the Veteran's appeal.  However, following a review of the record, it finds that the medical opinion obtained at its request is not adequate for determination purposes.  As such, another remand is necessary to ensure substantial compliance with its September 2009 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide one that is adequate for purposes of the determination being made).  Additional evidentiary and procedural development is also necessary to ensure that VA has adhered to general due process requirements as well as its own duties to notify and assist a veteran in the development of a claim.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).

The Veteran contends that while hypertension and coronary artery disease may not have been diagnosed during a period of active duty or ACDUTRA service, such diseases nevertheless developed, in part, as a result of his military service from 2001 to 2004.  In support of his appeal, he points out that both conditions were formally diagnosed less than one year following his retirement from the Air Force Reserves, that he had 600 days of active duty or ACDUTRA service between June 2001 and May 2004, and that his private physician has submitted an opinion confirming that the "stressful and strenuous, often-exhausting duties" associated with the Veteran's service may have contributed to the acceleration of his cardiovascular disease.  

Based on the above information, the Board requested an opinion regarding the likelihood of some type of relationship between the Veteran's military service (active duty and ACDUTRA) and hypertension and coronary artery disease.  See 38 C.F.R. § 3.159(c)(4).  The Board acknowledges that the October 2009 opinion obtained by the Agency of Original Jurisdiction (AOJ) reflects that the Veteran's claims file was reviewed and that the physician provided a rationale for the opinion that it is "less likely than not" that either disorder is related to the Veteran's service.  Pertinent to the reasons for the current remand, however, the physician's conclusion relies, in part, on an assumption that the Veteran underwent periodic examinations between 2001 and 2004 that did not reveal any cardiovascular problems.  Such examinations are not found in the current record and the physician's determination as to the results of these examinations is based on the fact that hypertension and coronary artery disease, if severe enough, often result in a disqualification of service.  Seeing as the Veteran continued to serve on active duty and ACDUTRA throughout 2001, 2002, 2003, and 2004, the physician deduced that no cardiovascular problems were evident.  As for whether any stress experienced during service may have contributed to accelerate the progress of the Veteran's disease (i.e., aggravating it), the physician noted that the Veteran repeatedly "volunteered" for active service tours and, as such, his service must not have been "entirely odious."  

In addition to the above statements, the physician noted that clinical findings relevant to hypertension and coronary artery disease "usually," but not always, result in a disqualification of service.  Thus, it is possible that the Veteran did exhibit symptoms of one or both conditions during service, but of such slight severity as not to result in disqualification.  Given that there exists no record of these alleged examinations (and any findings contained therein), the Board finds it medically unsupported as to whether the Veteran did or did not exhibit symptoms of hypertension or coronary artery disease during periodic examinations conducted during service.  In fact, the Veteran himself testified at his March 2008 DRO hearing that he experienced chest pain during service which he interpreted to be heartburn, but that was unrelieved by antacids.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (the veteran as a lay person is competent to report information of which he has personal knowledge, i.e., information that he can gather through his senses).  He also noted that he noticed a decrease in the intensity of his workouts and that he began to receive pharmaceutical therapy for erectile dysfunction related to stress.  None of these symptoms were discussed in the October 2009 VA medical opinion.  

The Veteran has submitted numerous statements detailing the various assignments and positions that he held during this particular period of service, including information regarding the long and irregular hours associated with such assignments, the gravity of the tasks, and the stress he felt in completing these jobs.  

In light of the above circumstances, the Board finds that a remand is necessary to obtain another medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  While the reviewing physician may rely on general medical principles, including medical literature, in formulating an opinion, he/she should rely only on lay and medical evidence contained within the claims file in evaluating the particular condition of the Veteran before, during, and since service.  Any opinion should specifically address whether the Veteran's hypertension and/or coronary artery disease had their onset during service.  It should also consider whether either disease is otherwise related to his multiple periods of active duty and ACDUTRA between June 2001 and May 2004, to include the impact stress may have played in the development and progression/acceleration of these diseases.  

In addition to obtaining the above-requested medical opinion, the AOJ should contact the Social Security Administration (SSA) to request any records pertaining to a disability benefits claim.  Since the September 2009 remand, the Veteran has submitted a letter from the SSA dated in September 2010 that indicates that he became disabled in August 2005 and that he is in receipt of monthly disability benefits as of May 2009.  The Board acknowledges that it is not clear upon which disabilities these benefits are based.  Pertinent law, however, requires that the VA obtain SSA records unless it is clear that the records are not relevant to an appeal.  Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).  Thus, the VA must obtain these records in fulfilling its duty to assist the Veteran.  Id.; see also 38 U.S.C.A. § 5103A(b), (c)(3); 38 C.F.R. § 3.159(c).

The Veteran should also be afforded an additional opportunity to submit any additional outstanding evidence in support of his claim.  Specifically, the Board notes that there is reference to a prior medical history of hypertension with bi-monthly blood pressure checks in Onalaska, Wisconsin in a private treatment record dated in February 2005, but no record(s) of such diagnosis or evaluation.  As such medical evidence may be relevant to the current appeal, the AOJ should notify the Veteran that he should either submit these outstanding records or provide information such that the VA may obtain the evidence on his behalf.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he either (a) submit any additional records associated with evaluation or treatment for his claimed disabilities, including any medical records pertaining to a diagnosis of hypertension prior to February 2005 or bi-monthly blood pressure checks conducted in Onalaska, Wisconsin, or (b) provide the VA with information such that it can obtain any outstanding evidence.  

2.  Obtain copies of any SSA disability benefit determinations as well as any copies of the records on which such determinations were based.  A response, negative or positive, should be associated with the claims file. Requests must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.

3.  If any Federal or non-Federal records, including those discussed in the paragraphs above, are unable to be located and/or obtained following reasonable efforts, the AOJ should notify the Veteran that these records are not available, explain the efforts made to obtain to the records, describe any further action VA will take regarding the claim, and inform the Veteran that it is ultimately his responsibility for providing the evidence.

4.  After any outstanding evidence has been associated with the claims file, obtain a medical opinion from a physician who is experienced in the field of cardiovascular disorders.  The claims file, including a copy of this REMAND, must be made available to the reviewing physician, and the opinion should reflect that the claims folder was reviewed in connection with the examination.  After reviewing the record, including the Veteran's service treatment records, post-service treatment records, May 2006 letter from Dr. E.J.M., and the Veteran's lay statements, the reviewing physician should provide responses to the following questions.  A detailed rationale should accompany any opinion.  While the reviewing physician may rely on general medical principles, including medical literature, in formulating an opinion, he/she should rely only on lay and medical evidence contained within the claims file in evaluating the particular condition of the Veteran before, during, and since service and should not make assumptions about information not contained in the file.  

(a) Whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's hypertension had its onset during the Veteran's multiple periods of active duty service and ACDUTRA from June 2001 through May 2004, and if so, when.  

(b) Whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's coronary artery disease had its onset during the Veteran's multiple periods of active duty service and ACDUTRA from June 2001 through May 2004, and if so, when.  

(c) Whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's hypertension is otherwise related to his multiple periods of active duty service and ACDUTRA from June 2001 through May 2004, to include whether any part of the Veteran's current disease may be attributed to stress experienced during service.  The reviewing physician should also consider and discuss any impact the stress of the Veteran's duties during this period of service may have played in the development and progression/acceleration of this disease.  

(d) Whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's coronary artery disease is otherwise related to his multiple periods of active duty service and ACDUTRA from June 2001 through May 2004, to include whether any part of the Veteran's current disease may be attributed to stress experienced during service.  The reviewing physician should also consider and discuss any impact the stress of the Veteran's duties during this period of service may have played in the development and progression/acceleration of this disease.  

5.  Thereafter, the AOJ should review the claims file to ensure that the foregoing requested development has been completed.  In particular, the AOJ should review the examination/opinion report(s) to ensure that they are responsive to and in compliance with the directives of this remand and if not, the AOJ should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998). 

6.  After completion of the above, and any other development deemed necessary, review the expanded record and determine if the Veteran has submitted evidence sufficient to warrant entitlement to the benefits sought.  Unless the benefits sought on appeal are granted, the Veteran and his representative, if any, should be furnished an appropriate supplemental statement of the case and afforded an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

